Name: Council Regulation (EC) No 1446/1999 of 24 June 1999 amending Regulation (EC) No 858/94 introducing a system for the statistical monitoring of trade in bluefin tuna (Thunnus thynnus) within the Community
 Type: Regulation
 Subject Matter: trade;  economic analysis;  documentation;  fisheries;  cooperation policy
 Date Published: nan

 Avis juridique important|31999R1446Council Regulation (EC) No 1446/1999 of 24 June 1999 amending Regulation (EC) No 858/94 introducing a system for the statistical monitoring of trade in bluefin tuna (Thunnus thynnus) within the Community Official Journal L 167 , 02/07/1999 P. 0001 - 0004COUNCIL REGULATION (EC) No 1446/1999of 24 June 1999amending Regulation (EC) No 858/94 introducing a system for the statistical monitoring of trade in bluefin tuna (Thunnus thynnus) within the CommunityTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas(1) in the context of measures to regulate stocks of bluefin tuna (Thunnus thynnus) adopted by the International Convention for the Conservation of Atlantic Tunas, hereinafter called the "ICCAT", to which the Community is a party, a system for the statistical monitoring of catches and imports of bluefin tuna has been implemented by the contracting parties; to that end, the necessary measures were adopted in Regulation (EC) No 858/94(3);(2) to facilitate management of this system by the Community and its Member States, at its tenth extraordinary meeting, held in San Sebastian in November 1996, the ICCAT adopted a recommendation enabling Member States to authenticate the statistical documents relating to catches of bluefin tuna made by vessels flying the flag of another Member State;(3) to supplement the arrangements for managing stocks of bluefin tuna, at its 15th ordinary meeting, held in Madrid from 14 to 21 November 1997, the ICCAT adopted a recommendation extending the statistical monitoring system to re-exports of bluefin tuna; to this end, the rules governing the various types of commercial operations including one or more re-exports to or from the customs territory of the Community must be established, and a model re-export licence provided to this end;(4) implementation of these measures by the Community requires Regulation (EC) No 858/94 to be amended; at the same time the list of third countries in point 2 of Annex II to that Regulation should be updated,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 858/94 is amended as follows:(1) the following indent shall be added to Article 1: "- re-exports to third countries of bluefin tuna (Thunnus thynnus) falling within CN codes ex 0302 39, ex 0303 49, ex 0304 20 45, ex 1604 14 16 and ex 1604 14 18."(2) the following Article shall be inserted after Article 2: "Article 2a1. All quantities of bluefin tuna caught by a vessel flying the flag of a Member State and exported to a third country shall be accompanied by the statistical document in Annex I.2. Statistical documents drawn up pursuant to paragraph 1 may be authenticated by the competent authorities of the Member States whose flag the vessels flies or by those of a different Member State where the products concerned are landed, provided the corresponding quantities of bluefin tuna are exported outside the Community from the territory of the Member State of landing.3. Without prejudice to Article 5(1), Member States which authenticate statistical documents pursuant to paragraph 1 shall inform the Member State whose flag the vessels flies by forwarding to them a copy of the documents they have authenticated within two months of the date of authentication.4. Once this Regulation enters into force, each Member State shall communicate to the Commission the information on its competent authorities referred to in paragraph 2; the Commission shall forward this information to the other Member States."(3) the following paragraph shall be added to Article 3: "4. All quantities of bluefin tuna imported into the Community market after having been re-exported by a third country must be accompanied by a re-export licence in accordance with Annex III.The re-export licence must have been completed, signed and authenticated in accordance with the procedures laid down in paragraph 2 for the statistical document; it shall then be supplied to the competent authorities of the Member State where the product is imported."(4) the following Article shall be inserted after Article 3: "Article 3a1. All quantities of bluefin tuna re-exported to a third country after having been imported into the Community must be accompanied by a re-export licence in accordance with Annex III.2. The sections of the re-export licence which concern them shall be completed and signed by the relevant traders, who shall be responsible for the statements made. Re-export licences must be accompanied by a duly authenticated copy of the original statistical document as referred to in Article 3.3. Re-export licences shall be authenticated by the competent authorities of the Member State from which the re-export is to take place.4. Re-exports of bluefin tuna which have already been re-exported shall require a new re-export licence to be drawn up and authenticated; in such cases, the duly authenticated copies of the statistical documents and the original re-export licences accompanying the product must be attached to the new licence."(5) the following indent shall be added to Article 5(1): "- the quantities of each commercial presentation of bluefin tuna entered each half-year for free circulation in its territory after having been re-exported from a third country, broken down by country of origin."(6) point 2 of Annex II shall be replaced by the text appearing in Annex I to this Regulation;(7) Annex III appearing in Annex II to this Regulation shall be added.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 24 June 1999.For the CouncilThe PresidentJ. TRITTIN(1) OJ C 264, 21.8.1998, p. 10.(2) OJ C 98, 9.4.1999, p. 32.(3) OJ L 99, 19.4.1994, p. 1.ANNEX I"2. Third countries recognised by ICCAT for which the statistical document can be authenticated by an institution authorised for this purpose, for example a chamber of commerceAngola, Brazil, Canada, Cape Verde, China, CÃ ´te d'Ivoire, Croatia, Equatorial Guinea, Gabon, Ghana, Guinea Conakry, Japan, Korea, Libya, Morocco, Russia, SÃ £o TomÃ © and PrÃ ­ncipe, South Africa, Tunisia, Uruguay, USA, Venezuela."ANNEX II"ANNEX III>PIC FILE= "L_1999167EN.000403.EPS">"